     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 1 of 14 Page ID #:37




 1   658Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiffs
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL NIEMAN, individually,   )             Case No. 2:21-cv-00084-PSG-E
     and on behalf of all others similarly
                                     )
12   situated,                       )             CLASS ACTION
13                                   )
     Plaintiff,                      )             FIRST AMENDED
14
                                     )             COMPLAINT FOR:
15          vs.                      )
                                     )             1.   NEGLIGENT VIOLATIONS OF
16                                                      THE TELEPHONE CONSUMER
     JONES BH ACQUISITION, LLC d/b/a )                  PROTECTION ACT [47 U.S.C.
17   AUDI BEVERLY HILLS, and DOES 1 )                   §227(b)]
18   through 10, inclusive,          )             2.   WILLFUL VIOLATIONS OF
                                                        THE TELEPHONE CONSUMER
                                     )                  PROTECTION ACT [47 U.S.C.
19   Defendants.                     )                  §227(b)]
20                                   )             3.   NEGLIGENT VIOLATIONS OF
                                                        THE TELEPHONE CONSUMER
21                                   )                  PROTECTION ACT [47 U.S.C.
                                                        §227(c)]
22                                                 4.   WILLFUL VIOLATIONS OF
                                                        THE TELEPHONE CONSUMER
23                                                      PROTECTION ACT [47 U.S.C.
                                                        §227(c)]
24
25                                                 DEMAND FOR JURY TRIAL

26
           1.     MICHAEL NIEMAN (“Plaintiff”) brings this Class Action Complaint
27
     for damages, injunctive relief, and any other available legal or equitable remedies,
28


                                 CLASS ACTION COMPLAINT
                                             -1-
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 2 of 14 Page ID #:38




 1   resulting from the illegal actions of JONES BH ACQUISITION LLC
 2   (“Defendant”), in contacting Plaintiff on Plaintiff’s cellular telephone, in violation
 3   of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”),
 4   thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal
 5   knowledge as to himself and his own acts and experiences, and, as to all other
 6   matters, upon information and belief, including investigation conducted by his
 7   attorneys.
 8         2.     The TCPA was designed to prevent calls and messages like the ones
 9   described within this complaint, and to protect the privacy of citizens like Plaintiff.
10   “Voluminous consumer complaints about abuses of telephone technology – for
11   example, computerized calls dispatched to private homes – prompted Congress to
12   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
13         3.     In enacting the TCPA, Congress intended to give consumers a choice
14   as to how creditors and telemarketers may call them, and made specific findings
15   that “[t]echnologies that might allow consumers to avoid receiving such calls are
16   not universally available, are costly, are unlikely to be enforced, or place an
17   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
18   end, Congress found that
19                [b]anning such automated or prerecorded telephone calls to the
20                home, except when the receiving party consents to receiving the
21                call or when such calls are necessary in an emergency situation
22                affecting the health and safety of the consumer, is the only
23                effective means of protecting telephone consumers from this
24                nuisance and privacy invasion.
25   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
26   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
27   purpose).
28         4.     Congress also specifically found that “the evidence presented to the


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 3 of 14 Page ID #:39




 1   Congress indicates that automated or prerecorded calls are a nuisance and an
 2   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
 3   Mims, 132 S. Ct. at 744.
 4         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
 5   TCPA case regarding calls to a non-debtor similar to this one:
 6
 7                The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of the
 8                Act curtails the use of automated dialers and prerecorded messages to
 9                cell phones, whose subscribers often are billed by the minute as soon
                  as the call is answered—and routing a call to voicemail counts as
10
                  answering the call. An automated call to a landline phone can be an
11                annoyance; an automated call to a cell phone adds expense to
12                annoyance.
13         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

14         6.     The Ninth Circuit recently affirmed certification of a TCPA class case

15   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __

16   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).

17                                  Jurisdiction and Venue

18         7.     Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s

19   claims arise under a law of the United States, the TCPA.

20         8.     Venue is proper in the United States District Court for the Central

21   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do

22   business in, and Plaintiff resides in, Los Angeles County, California.

23                                           Parties

24         9.     Plaintiff is, and at all times mentioned herein was, a natural person and

25   citizen and resident of the State of California. Plaintiff is, and at all times mentioned

26   herein was, a “person” as defined by 47 U.S.C. § 153(39).

27         10.    Defendant      JONES       BH       ACQUISITION       LLC      (hereinafter

28   “Defendant”), is an automobile dealership, and is a “person” as defined by 47



                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 4 of 14 Page ID #:40




 1   U.S.C. § 153(39).
 2         11.    The above named Defendant, and its subsidiaries and agents, are
 3   collectively referred to as “Defendants.” The true names and capacities of the
 4   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 5   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 6   names. Each of the Defendants designated herein as a DOE is legally responsible
 7   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 8   Complaint to reflect the true names and capacities of the DOE Defendants when
 9   such identities become known.
10         12.    Plaintiff is informed and believes that at all relevant times, each and
11   every Defendants was acting as an agent and/or employee of each of the other
12   Defendants and was acting within the course and scope of said agency and/or
13   employment with the full knowledge and consent of each of the other Defendants.
14   Plaintiff is informed and believes that each of the acts and/or omissions complained
15   of herein was made known to, and ratified by, each of the other Defendants.
16                                   Factual Allegations
17         13.    In or about August of 2018, Plaintiff received unsolicited text
18   messages from Defendants on his cellular telephone number ending in -2427.
19         14.    During this time, Defendants began to use Plaintiff’s cellular telephone
20   for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
21   via text messages, including a text messages sent to and received by Plaintiff on or
22   about August 3, 2018, and August 7, 2018, from Defendants.
23         15.    Defendant’s text messages originated from telephone number (424)
24   281-5600.
25         16.    The text message placed to Plaintiff’s cellular telephone were placed
26   via an “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §
27   227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
28         17.    The telephone number that Defendants, or their agent, called was


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 5 of 14 Page ID #:41




 1   assigned to a cellular telephone service for which Plaintiff incurs a charge for
 2   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
 3           18.   These telephone calls constituted calls that were not for emergency
 4   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
 5           19.   Plaintiff was never a customer of Defendants and never provided his
 6   cellular telephone number to Defendants for any reason whatsoever. Accordingly,
 7   Defendants and their agent never received Plaintiff’s prior express consent to
 8   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
 9           20.   Plaintiff’s cellular telephone number ending in -2427 had been on the
10   National Do-Not-Call Registry well over thirty (30) days prior to Defendant’s initial
11   call.
12           21.   Plaintiff received at least two text messages from Defendant within a
13   12-Month period.
14           22.   These telephone calls by Defendants, or their agents, violated 47
15   U.S.C. § 227(b)(1).
16           23.   Upon information and belief, and based on Plaintiff’s experiences of
17   being called by Defendant after being on the National Do-Not-Call list for several
18   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
19   establish and implement reasonable practices and procedures to effectively prevent
20   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
21   227(c)(5).
22                                CLASS ALLEGATIONS
23           24.   Plaintiff brings this action individually and on behalf of all others
24   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
25   Classes”).
26           25.   The class concerning the ATDS claim for no prior express consent
27   (hereafter “The ATDS Class”) is defined as follows:
28


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 6 of 14 Page ID #:42




 1                 All persons within the United States who received any
                   unsolicited text messages from Defendants which text
 2                 message was not made for emergency proposes or with
 3                 the recipient’s prior express consent within the four years
                   prior to the filing of this Complaint through to the date of
 4
                   class certification
 5
 6          26.    The class concerning the National Do-Not-Call violation (hereafter
 7   “The DNC Class”) is defined as follows:
 8
 9                 All persons within the United States registered on the
                   National Do-Not-Call Registry for at least 30 days, who
10                 had not granted Defendant prior express consent nor had
11                 a prior established business relationship, who received
                   more than one text message made by or on behalf of
12                 Defendant that promoted Defendant’s products or
13                 services, within any twelve-month period, within four
                   years prior to the filing of the complaint, through the date
14
                   of class certification
15
            27.    Plaintiff represents, and is a member of, The ATDS Class, consisting
16
     of all persons within the United States who received any solicitation text messages
17
     from Defendant to said person’s cellular telephone made through the use of any
18
     automatic telephone dialing system or an artificial or prerecorded voice and such
19
     person had not previously not provided their cellular telephone number to
20
     Defendant within the four years prior to the filing of this Complaint through the
21
     date of class certification.
22
            28.    Plaintiff represents, and is a member of, The DNC Class, consisting of
23
     all persons within the United States registered on the National Do-Not-Call Registry
24
     for at least 30 days, who had not granted Defendant prior express consent nor had
25
     a prior established business relationship, who received more than one text message
26
     made by or on behalf of Defendant that promoted Defendant’s products or services,
27
     within any twelve-month period, within four years prior to the filing of the
28
     Complaint through to the date of class certification


                                    CLASS ACTION COMPLAINT
                                                -6-
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 7 of 14 Page ID #:43




 1         29.      Defendants and their employees or agents are excluded from the
 2   Classes. Plaintiff does not know the number of members in the Classes, but believes
 3   the Class members number in the hundreds of thousands, if not more. Thus, this
 4   matter should be certified as a Class action to assist in the expeditious litigation of
 5   this matter.
 6         30.      Plaintiff and members of the Classes were harmed by the acts of
 7   Defendants in at least the following ways: Defendants, either directly or through
 8   their agents, illegally contacted Plaintiff and the Classes members via their cellular
 9   telephones by using marketing and text messages, thereby causing Plaintiff and the
10   Classes members to incur certain cellular telephone charges or reduce cellular
11   telephone time for which Plaintiff and the Classes members previously paid, and
12   invading the privacy of said Plaintiff and the Classes members. Plaintiff and the
13   Class members were damaged thereby.
14         31.      This suit seeks only damages and injunctive relief for recovery of
15   economic injury on behalf of the Class, and it expressly is not intended to request
16   any recovery for personal injury and claims related thereto. Plaintiff reserves the
17   right to expand the Class definition to seek recovery on behalf of additional persons
18   as warranted as facts are learned in further investigation and discovery.
19         32.      The joinder of the Classes members is impractical and the disposition
20   of their claims in the Class action will provide substantial benefits both to the parties
21   and to the court. The Classes can be identified through Defendant’s records or
22   Defendant’s agent’s records.
23         33.      Common questions of fact and law exist as to all members of The
24   ATDS Class which predominate over any questions affecting only individual
25   members of The ATDS Class. These common legal and factual questions, which
26   do not vary between ATDS Class members, and which may be determined without
27   reference to the individual circumstances of any ATDS Class members, include, but
28   are not limited to, the following:


                                  CLASS ACTION COMPLAINT
                                                -7-
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 8 of 14 Page ID #:44




 1                a.     Whether, within the four years prior to the filing of this
 2                       Complaint, Defendants or their agents sent any text messages to
 3                       the Class (other than a message made for emergency purposes
 4                       or made with the prior express consent of the called party) to a
 5                       Class member using any automatic dialing system to any
 6                       telephone number assigned to a cellular phone service;
 7                b.     Whether Plaintiff and the Class members were damaged
 8                       thereby, and the extent of damages for such violation; and
 9                c.     Whether Defendants and their agents should be enjoined from
10                       engaging in such conduct in the future.
11         34.    As a person that received at least one marketing and text message
12   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical
13   of the ATDS Class. Plaintiff will fairly and adequately represent and protect the
14   interests of the ATDS Class in that Plaintiff has no interests antagonistic to any
15   member of the ATDS Class.
16         35.    Common questions of fact and law exist as to all members of The DNC
17   Class which predominate over any questions affecting only individual members of
18   The DNC Class. These common legal and factual questions, which do not vary
19   between DNC Class members, and which may be determined without reference to
20   the individual circumstances of any DNC Class members, include, but are not
21   limited to, the following:
22                a.     Whether, within the four years prior to the filing of this
23                       Complaint through the date of class certification, Defendant or
24                       its agents placed more than one solicitation text message to the
25                       members of the DNC Class whose telephone numbers were on
26                       the National Do-Not-Call Registry and who had not granted
27                       prior express consent to Defendant and did not have an
28                       established business relationship with Defendant;


                                  CLASS ACTION COMPLAINT
                                                -8-
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 9 of 14 Page ID #:45




 1                b.     Whether Defendant obtained prior express written consent to
 2                       place solicitation text messages to Plaintiff or the DNC Class
 3                       members’ telephones;
 4                c.     Whether Plaintiff and the DNC Class members were damaged
 5                       thereby, and the extent of damages for such violation; and
 6                d.     Whether Defendant and its agents should be enjoined from
 7                       engaging in such conduct in the future.
 8         36.    As a person that received numerous solicitation communications from
 9   Defendant within a 12-month period, who had not granted Defendant prior express
10   consent and did not have an established business relationship with Defendant,
11   Plaintiff is asserting claims that are typical of the DNC Class.
12         37.    Plaintiff and the members of the Classes have all suffered irreparable
13   harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
14   action, the Classes will continue to face the potential for irreparable harm. In
15   addition, these violations of law will be allowed to proceed without remedy and
16   Defendants will likely continue such illegal conduct. Because of the size of the
17   individual Classes member’s claims, few, if any, Classes members could afford to
18   seek legal redress for the wrongs complained of herein.
19         38.    Plaintiff has retained counsel experienced in handling class action
20   claims and claims involving violations of the Telephone Consumer Protection Act.
21         39.    A class action is a superior method for the fair and efficient
22   adjudication of this controversy. Class-wide damages are essential to induce
23   Defendants to comply with federal and California law. The interest of Classes
24   members in individually controlling the prosecution of separate claims against
25   Defendants are small because the maximum statutory damages in an individual
26   action for violation of privacy are minimal. Management of these claims is likely
27   to present significantly fewer difficulties than those presented in many class claims.
28         40.    Defendants have acted on grounds generally applicable to the Class,


                                 CLASS ACTION COMPLAINT
                                              -9-
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 10 of 14 Page ID #:46




 1   thereby making appropriate final injunctive relief and corresponding declaratory
 2   relief with respect to the Class as a whole.
 3                             FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                      47 U.S.C. §227(b).
 6                             On Behalf of the ATDS Class
 7         41.    Plaintiff repeats and incorporates by reference into this cause of action
 8   the allegations set forth above.
 9         42.    The foregoing acts and omissions of Defendants constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
12   47 U.S.C. § 227 (b)(1)(A).
13         43.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
14   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
15   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
16         44.    Plaintiff and the Class members are also entitled to and seek injunctive
17   relief prohibiting such conduct in the future.
18                           SECOND CAUSE OF ACTION
19    Knowing and/or Willful Violations of the Telephone Consumer Protection
20                                             Act
21                                      47 U.S.C. §227(b)
22                             On Behalf of the ATDS Class
23         45.    Plaintiff repeats and incorporates by reference into this cause of action
24   the allegations set forth above.
25         46.    The foregoing acts and omissions of Defendants constitute numerous
26   and multiple knowing and/or willful violations of the TCPA, including but not
27   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
28   and in particular 47 U.S.C. § 227 (b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                               - 10 -
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 11 of 14 Page ID #:47




 1         47.    As a result of Defendant’s knowing and/or willful violations of 47
 2   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
 3   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 4   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 5         48.    Plaintiff and the Class members are also entitled to and seek injunctive
 6   relief prohibiting such conduct in the future.
 7                             THIRD CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9                                      47 U.S.C. §227(c)
10                              On Behalf of the DNC Class
11         49.    Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above.
13         50.    The foregoing acts and omissions of Defendant constitute numerous
14   and multiple negligent violations of the TCPA, including but not limited to each
15   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
16   47 U.S.C. § 227 (c)(5).
17         51.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
18   Plaintiff and the DNC Class Members are entitled to an award of $500.00 in
19   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
20   227(c)(5)(B).
21         52.    Plaintiff and the DNC Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                             FOURTH CAUSE OF ACTION
24    Knowing and/or Willful Violations of the Telephone Consumer Protection
25                                            Act
26                                 47 U.S.C. §227 et seq.
27                              On Behalf of the DNC Class
28         53.    Plaintiff repeats and incorporates by reference into this cause of action


                                 CLASS ACTION COMPLAINT
                                               - 11 -
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 12 of 14 Page ID #:48




 1   the allegations set forth above.
 2         54.      The foregoing acts and omissions of Defendant constitute numerous
 3   and multiple knowing and/or willful violations of the TCPA, including but not
 4   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 5   in particular 47 U.S.C. § 227 (c)(5).
 6         55.      As a result of Defendant’s knowing and/or willful violations of 47
 7   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled to an award of
 8   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 9   § 227(c)(5).
10         56.      Plaintiff and the DNC Class members are also entitled to and seek
11   injunctive relief prohibiting such conduct in the future
12                                 PRAYER FOR RELIEF
13    WHEREFORE, Plaintiff requests judgment against Defendants for the following:
14                              FIRST CAUSE OF ACTION
15          Negligent Violations of the Telephone Consumer Protection Act
16                                      47 U.S.C. §227(b)
17                As a result of Defendant’s negligent violations of 47 U.S.C.
18                  §227(b)(1), Plaintiffs and the Class members are entitled to and
19                  request $500 in statutory damages, for each and every violation,
20                  pursuant to 47 U.S.C. 227(b)(3)(B).
21                Any and all other relief that the Court deems just and proper.
22                             SECOND CAUSE OF ACTION
23    Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                            Act
25                                      47 U.S.C. §227(b)
26                As a result of Defendant’s willful and/or knowing violations of 47
27                  U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to
28                  and request treble damages, as provided by statute, up to $1,500, for


                                  CLASS ACTION COMPLAINT
                                               - 12 -
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 13 of 14 Page ID #:49




 1                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 2                U.S.C. §227(b)(3)(C).
 3                Any and all other relief that the Court deems just and proper.
 4
 5                             THIRD CAUSE OF ACTION
 6          Negligent Violations of the Telephone Consumer Protection Act
 7                                    47 U.S.C. §227(c)
 8                As a result of Defendant’s negligent violations of 47 U.S.C.
 9                §227(c)(5), Plaintiff and the DNC Class members are entitled to and
10                request $500 in statutory damages, for each and every violation,
11                pursuant to 47 U.S.C. 227(c)(5).
12                Any and all other relief that the Court deems just and proper.
13                           FOURTH CAUSE OF ACTION
14    Knowing and/or Willful Violations of the Telephone Consumer Protection
15                                            Act
16                                    47 U.S.C. §227(c)
17                As a result of Defendant’s willful and/or knowing violations of 47
18                U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
19                to and request treble damages, as provided by statute, up to $1,500,
20                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
21                Any and all other relief that the Court deems just and proper.
22                                    JURY DEMAND
23         57.    Pursuant to the Seventh Amendment to the Constitution of the United
24   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
25
           Respectfully submitted this 12th day of January, 2021.
26
27
                                      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
28


                                 CLASS ACTION COMPLAINT
                                              - 13 -
     Case 2:21-cv-00084-PSG-E Document 9 Filed 01/12/21 Page 14 of 14 Page ID #:50




 1                                 By: /s/ Todd M. Friedman
                                       Todd M. Friedman
 2                                     Law Offices of Todd M. Friedman
 3                                     Attorney for Plaintiffs
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                              CLASS ACTION COMPLAINT
                                         - 14 -
